IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                         January 6, 2005 Session

                          JOHN JAY HOOKER v. BILL PURCELL

                        Appeal from the Chancery Court for Davidson County
                          No. 03-2387-I   Claudia Bonnyman, Chancellor


                       No. M2003-03107-COA-R3-CV - Filed January 20, 2005


Plaintiff appeals the denial of his Tenn. R. Civ. P. 60.02(3) motion by which he sought to be relieved
from a final judgment that dismissed his complaint for failing to state a claim upon which relief
could be granted. Plaintiff argues that the order dismissing his action was “void” because the trial
court lacked jurisdiction to dismiss his action. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J.,
M.S., and WILLIAM B. CAIN , J., joined.

John Jay Hooker, Nashville, Tennessee, Pro Se.

Lora Barkenbus Fox and John L. Kennedy, Nashville, Tennessee, for the appellee, Mayor Bill
Purcell.

                                                   OPINION

        This action was commenced upon the filing of the complaint to bring an election contest by
John Jay Hooker.1 Shortly thereafter, the defendant, Bill Purcell, filed a motion to dismiss arguing
that Plaintiff had failed to state a claim upon which relief could be granted. The motion was heard
and an order granting the motion to dismiss was entered on October 20, 2003.

        Plaintiff then filed a motion to alter or amend the order of dismissal. He also filed a motion
to declare “void” the order dismissing his complaint. The purpose of the motion was to declare as
void the previous order dismissing his action. Plaintiff argued that the trial court was without




       1
           An amended complaint was filed three days later.
jurisdiction to dismiss Plaintiff’s action.2 These motions were heard and an order denying the
motion to alter or amend was entered on November 14, 2003, and an order entered on November 19,
2003, denying the motion to declare the order of dismissal void. Plaintiff appealed.

        Plaintiff’s notice of appeal did not succinctly identify the issues, and it failed to comply with
Tenn. R. App. P. 3(f). It was therefore incumbent on this court to clarify the issue(s) properly on
appeal. This was accomplished by order of this court entered February 23, 2004. The order reads
as follows:

                                                         ORDER

                  On January 16, 2004, the appellee filed a motion to dismiss this appeal for
         failure to file the notice of appeal within thirty (30) days of the judgment appealed
         from as required by Tenn. R. App. P. 4(a). The appellee asserted that the trial court
         entered its final order denying the appellant’s motion to alter or amend on November
         14, 2003, and that the appellant did not file his notice of appeal with the trial court
         clerk until December 18, 2003. The appellant did not file a response to the motion,
         and the court dismissed the appeal on February 2, 2004. The appellant has now filed
         a motion to reinstate the appeal asserting that he was not appealing from the
         November 14, 2003 order denying the motion to alter or amend but rather from a
         November 19, 2003 order regarding a Tenn. R. Civ. P. 60 motion. [footnote omitted]

                 The appellant’s notice of appeal does not identify the order being appealed
         as required by Tenn. R. App. P. 3(f). The trial court’s October 20, 2003 order of
         dismissal and November 14, 2003 order denying the motion to alter or amend have
         become final and unappealable. The appeal of those orders remains dismissed.
         However, the November 19, 2003 order denying the appellant’s Tenn. R. Civ. P. 60
         motion constitutes a separate judgment. To the extent the appellant intends to appeal
         that judgment, the notice of appeal was timely filed. The only issue available in such
         an appeal is whether the trial court erred in denying the Tenn. R. Civ. P. 60 motion.
         No issues related to the merits of the original suit may be presented.

                 It is, therefore, ordered that the appellant may proceed with his appeal of the
         trial court’s November 19, 2003 order denying his Tenn. R. Civ. P. 60 motion. The
         issue on appeal shall be limited to whether the appellant is entitled to relief under
         Tenn. R. Civ. P. 60 as requested in his motion to declare the October 20, 2003 order
         void. The appeal of the October 20, 2003 and November 14, 2003 orders remains
         dismissed. The preparation of the record related to the appeal of the November 19,
         2003 order shall proceed in accordance with Tenn. R. App. P. 24.



         2
          Plaintiff argued that the trial court was without jurisdiction to dismiss a lawsuit filed under Article XI, Section
16 of the Tennessee Constitution.

                                                            -2-
       At the hearing before this court, Plaintiff stated that he was not contesting the finality of the
October 20, 2003 or the November 14, 2003 orders. To the contrary, he stated that he strategically
allowed those orders to become final so that the only issue on appeal would pertain to the order
entered on November 19, 2003, which denied his Rule 60 motion to declare the order of dismissal
void. He also identified subsection (3) of Tenn. R. Civ. P. 60.02 as the specific provision upon
which he was relying.

        The sole issue before the court is whether the trial court erred by not granting Plaintiff relief
pursuant to Tenn. R. Civ. P. 60.02(3). The motion sought to declare “void” the trial court’s previous
order, entered on October 20, 2003, dismissing Plaintiff’s action for failing to state a claim upon
which relief could be granted. The Tenn. R. Civ. P. 60.02(3) motion at issue reads as follows3:

                    MOTION UNDER RULE 60 TO DECLARE VOID THE ORDER
                    OF SEPTEMBER ___, 2003, AS THE COURT IS WITHOUT
                    JURISDICTION TO DISMISS THIS LAWSUIT UNDER ARTICLE
                    XI, SECTION 16, TENNESSEE CONSTITUTION

                This Honorable Court lacks subject matter jurisdiction under the Tennessee
        Constitution Article XI, Section 16, to deprive this Plaintiff of a “free and equal
        election” under Article I, Section 5, as the electors who have no money to contribute
        are discriminated against in violation of said Provision in pari materia with Article
        IV, Section 1, of the Tennessee Constitution. Moreover, use of food and drink given
        by a candidate to some electors and not to others discriminates against the others
        under the Fourteenth Amendment of the United States Constitution and Article I,
        Section 8, of the Tennessee Constitution.
                Article XI, Section 16, restrains this Court in permitting such a practice by
        denying the Court subject matter jurisdiction.
                Therefore, this Motion filed under Rule 60 requests the Court to order that the
        Court has no jurisdiction to permit Mayor Purcell to provide meat and drink to
        electors in pursuit of election.

         Our standard of review of the denial of Tenn. R. Civ. P. 60.02 relief was stated by the
Tennessee Supreme Court in Underwood v. Zurich Insurance Co., 854 S.W.2d 94 (Tenn. 1993). A
motion for relief based on Rule 60.02 grounds addresses itself to the sound discretion of the trial
judge, and the scope of review of an appellate court is to determine if that discretion was abused.
Id. at 97. Thus, the trial court's decision to deny relief under Rule 60.02 is reviewed under an abuse
of discretion standard. See Day v. Day, 931 S.W.2d 936, 939 (Tenn. Ct. App. 1996).

         The party seeking relief from a judgment bears a heavy burden. Rule 60.02 provides an
"exceptional remedy." Nails v. Aetna Insurance Co., 834 S.W.2d 289, 294 (Tenn. 1992); Steioff v.
Steioff, 833 S.W.2d 94, 97 (Tenn. Ct. App. 1992). Its function is "to strike a proper balance between

        3
            The date was left blank in the motion and that is the way it appears in the record before this court.

                                                            -3-
the competing principles of finality and justice." Jerkins v. McKinney, 533 S.W.2d 275, 280 (Tenn.
1976). It is "an escape valve from possible inequity that might otherwise arise from the unrelenting
imposition of the principle of finality imbedded in our procedural rules." Thompson v. Firemen's
Fund Insurance Co., 798 S.W.2d 235, 238 (Tenn. 1990).

      With respect to legal issues, our standard of review of the denial of Rule 60.02 relief is
conducted "under a pure de novo standard of review, according no deference to the conclusions of
law made by the lower courts." Southern Constructors, Inc. v. Loudon County Board of Education,
58 S.W.3d 706, 710 (Tenn. 2001).

        Tenn. R. Civ. P. 60.02(3) provides in pertinent part that on motion and upon such terms as
are just, the court may relieve a party from a final judgment or order if the judgment is void. In a
nutshell, Plaintiff is asserting that the trial court was without jurisdiction to dismiss his lawsuit,
because it was a lawsuit that pertains to the meaning of a constitutional provision, Article XI, §16,
of the Tennessee Constitution. Section 16 reads:

       Section 16. Bill of rights to remain inviolate.– The Declaration of rights hereto
       prefixed is declared to be a part of the Constitution of this State, and shall never be
       violated on any pretence whatever. And to guard against transgression of the high
       powers we have delegated, we declare that everything in the bill of rights contained,
       is excepted out of the General powers of government, and shall forever remain
       inviolate.

        Plaintiff argues that this provision means the court does not have subject matter jurisdiction
to hear election challenges. Plaintiff’s brief, however, cites no authority to support this argument.

        Defendant counters Plaintiff’s argument by citing constitutional provisions, statutory law and
case law. Defendant asserts that, “The Tennessee Constitution contains a separate section regarding
authority of the judiciary. It vests the judicial power of the state ‘in one Supreme Court and in such
Circuit, Chancery and other Inferior Courts as the Legislature shall from time to time, ordain and
establish. . . .’” (citing Tenn. Const. Art. VI, § 1). Next, Defendant notes that our Chancery Courts
have “all the powers, privileges, and jurisdiction properly and rightfully incident to a court of
equity.” (citing Tenn. Code Ann. § 16-11-101) and that the General Assembly has determined that
“election contests shall be tried in the chancery court of the division in which the defendant resides.”
(citing Tenn. Code Ann. § 2-17-101(a)).

        Perhaps the most succinct and relevant argument Defendant makes is that the courts of this
state, “have never before hesitated to interpret the ‘food and drink’ provision of the constitution
contained in Article X, Section 3.” (citing State ex rel. Anderson v. Fulton, 712 S.W.2d 90 (Tenn.
1986); Hooker v. Bredesen, No. M2002-01025-COA-R3-CV, 2002 WL 31425791 (Tenn. Ct. App.
October 30, 2002); Hooker v. McWherter, Case No. 98-2246-III (Davidson County Chancery Court,
July 27, 1998)). The relevance of this argument is that the “food and drink” provision referenced
above is the subject of Plaintiff’s complaint.


                                                  -4-
         This issue presented to the trial court by Defendant’s motion to dismiss, which resulted in
the order Plaintiff claims to be void, was a question of law. That question was whether Plaintiff had
stated a claim upon which relief could be granted. Our constitution recognizes that juries may be
finders of fact but judges shall “declare the law.” Tenn. Const. Article VI, § 9. Thus, Tenn. Const.
Article VI, § 9, read in conjunction with Tenn. Code Ann. § 16-11-101 unequivocally confirms that
the trial court had jurisdiction to make the ruling and to enter the order that dismissed Plaintiff’s
cause of action.

         There is another deficiency in Plaintiff’s argument. By commencing this action in the trial
court, Plaintiff acknowledged that the trial court had jurisdiction to rule on the issue presented, at
least it had jurisdiction to rule in his favor. Yet, once the trial court ruled, Plaintiff proclaimed that
the trial court lacked jurisdiction to rule adverse to his claim. Plaintiff’s contradictory contention
brings to mind an old southern saying, “that dog won’t hunt.” A party who voluntarily appears in
court and who consents to the jurisdiction of the court to conduct the hearing and to adjudicate the
issue presented may thereafter be estopped from challenging such jurisdiction. Beyer v. Le Fevre,
186 U.S. 114 (1902); Reynes v. Dumont, 130 U.S. 354, 395 (1889) (holding that a party who appears
in court and consents to a hearing and adjudication of an issue “may be estopped from thereafter and
in an appellate court challenging such jurisdiction.”). Thus, since Plaintiff commenced this action
in the very court he now challenges, and not only participated in the proceedings but asked the court
to rule upon the matter in controversy, he is estopped to assert that the trial court lacked jurisdiction.

       We find no abuse of discretion by the trial court in denying Rule 60.02 relief. Therefore, the
judgment of the trial court is affirmed. This matter is remanded to the trial court for further
proceedings consistent with this opinion. Costs of appeal are assessed against Plaintiff, John Jay
Hooker.




                                                         ___________________________________
                                                         FRANK G. CLEMENT, JR., JUDGE




                                                   -5-